                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

J.T., individually and as next friend of    §
M.L., a minor,                              §
                                            §
                             Plaintiff,     §
                                            § Civil Action No. 3:20-CV-3443-D
VS.                                         §
                                            §
UPLIFT EDUCATION,                           §
                                            §
                             Defendant.     §

                               MEMORANDUM OPINION
                                   AND ORDER

       This is an action arising from the alleged sexual abuse and harassment of a female

kindergarten student by a male classroom teacher. Defendant Uplift Education (“Uplift”),

the teacher’s employer, moves under Fed. R. Civ. P. 12(b)(6) to dismiss claims brought under

20 U.S.C. § 1681(a) (“Title IX”) and 42 U.S.C. § 1983 by plaintiff J.T., individually and as

next friend of her daughter, M.L., a former Uplift student. For the reasons that follow, the

court grants the motion and also grants J.T. leave to replead.

                                              I

       M.L. was a kindergarten student at Grand Primary, an Uplift school, in 2019.1

According to J.T.’s first amended complaint (“complaint”), M.L.’s teacher, Jamil Wazed

(“Wazed”), routinely called certain children to his desk while showing movies to the class,


       1
         In deciding Uplift’s Rule 12(b)(6) motion, the court construes the complaint in the
light most favorable to J.T., accepts as true all well-pleaded factual allegations, and draws
all reasonable inferences in her favor. See, e.g., Lovick v. Ritemoney Ltd., 378 F.3d 433, 437
(5th Cir. 2004).
asking them to perform sexual acts with him, kissing them, and rubbing his beard on their

faces and necks. M.L. informed Uplift’s Primary School Director, Chermanda Frazier

(“Frazier”), about Wazed’s acts on or by August 5, 2019. Uplift then conducted interviews

with at least four children in Wazed’s class “days after learning of the teacher’s sexual

behavior[,]” and Frazier initially determined that Wazed should be allowed to continue

teaching at Uplift. Compl. ¶ 18. J.T. alleges that Uplift’s investigative findings concluded

that “[b]ecause Mr. Jamil Wazed’s actions were not done out of malicious intent, we believe

that he should be allowed to continue to work for Grand Primary after a formal meeting with

the Leadership Team” to “layout clear and concise expectations regarding scholar and staff

physical space and touch.” Id. (The term “scholar” appears to be used at Uplift to refer a

student.)

       On August 13, 2019 someone identified as “GCurry”2 emailed Frazier stating that “at

least 3 scholars say[] that [Wazed] kisses them,” and “one reported he cuddles with them,”

and recommending that Uplift “complete a thorough investigation[,] which includes

questioning the employee sufficiently.” Id. ¶ 19. Later, the Uplift investigation summary

recommended that Wazed be “terminated from his position effective immediately” for

violating “scholar safety.” Id. ¶ 20. The summary noted that “[n]o reports have been made

by Director Frazier at this moment. Human resources will consider reporting their decision

to [Texas Education Agency].” Id. The complaint alleges that Wazed “was allowed to


       2
        The email is from “GCurry@uplifteducation.org,” but the complaint does not allege
the identity or title of the author or sender.

                                           -2-
continue ‘teaching’ the same students who had been abused for nearly two additional weeks”

after the investigation summary. Id.

       On August 14, 2019 Frazier requested that Wazed return to Uplift’s campus “to

provide more details in his statement.” Id. According to J.T., she did not learn of the sexual

abuse that M.L. suffered until “many months later in 2020.” J.T. then contacted the local

police, and Wazed was arrested “shortly thereafter” by the United States Marshals Service

North Texas Fugitive Task Force and charged with aggravated sexual assault of a child. Id.

¶ 21. J.T. also alleges that, in 2013, Uplift failed to protect its students from another sexual

predator who was employed as an Uplift teacher.

       J.T. sues Uplift for violations of Title IX, 20 U.S.C. §1681(a), and violations of

M.L.’s right to personal security, bodily integrity, and equal protection of the law under 42

U.S.C. § 1983.3

                                              II

       “In deciding a Rule 12(b)(6) motion to dismiss, the court evaluates the sufficiency of

[plaintiff’s] amended complaint by ‘accepting all well-pleaded facts as true, viewing them

in the light most favorable to the plaintiff.’” Bramlett v. Med. Protective Co. of Fort Wayne,



       3
        In the complaint, J.T. sometimes refers to an alleged “violation” of § 1983 itself.
Section 1983, however, cannot be “violated.” “Rather than creating substantive rights,
§ 1983 simply provides a remedy for the rights that it designates[,]” and an “underlying
constitutional or statutory violation is a predicate to liability under § 1983.” Harrington v.
Harris, 118 F.3d 359, 365 (5th Cir.1997) (internal quotation marks omitted) (quoting
Johnston v. Harris Cty. Flood Control Dist., 869 F.2d 1565, 1573 (5th Cir.1989)). It is
therefore incorrect to refer to a “violation” of § 1983.

                                             -3-
Inc., 855 F.Supp.2d 615, 618 (N.D. Tex. 2012) (Fitzwater, C.J.) (quoting In re Katrina Canal

Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal quotation marks and alteration

omitted)). To survive Uplift’s motion to dismiss under Rule 12(b)(6), J.T. must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

a sheer possibility that a defendant has acted unlawfully.” Id.; see also Twombly, 550 U.S.

at 555 (“Factual allegations must be enough to raise a right to relief above the speculative

level[.]”). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not ‘shown’—‘that the

pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Rule 8(a)(2)) (alteration

omitted). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678 (citation omitted).

       When ruling on a motion to dismiss, the court does not consider additional facts that

are alleged in a response brief but not in the complaint. See Leal v. McHugh, 731 F.3d 405,

407 n.2 (5th Cir. 2013); Roubinek v. Select Portfolio Servicing Inc., 2012 WL 2358560, at

*3 n.2 (N.D. Tex. June 21, 2012) (Fitzwater, C.J.) (citing Sw. Bell Tel., LP v. City of

Houston, 529 F.3d 257, 263 (5th Cir. 2008) (“[W]hen deciding, under Rule 12(b)(6), whether

to dismiss for failure to state a claim, the court considers, of course, only the allegations in

                                             -4-
the complaint”); Coach, Inc. v. Angela’s Boutique, 2011 WL 2634776, at *2 (S.D. Tex. July

5, 2011) (Rosenthal, J.) (“Allegations contained in a response to a motion to dismiss are not

appropriately considered in a Rule 12(b)(6) motion, which evaluates the sufficiency of the

complaint itself and does not consider allegations not contained in the pleadings.” (citation

omitted))).

                                             III

       The court considers first Uplift’s motion to dismiss J.T.’s Title IX claim.

                                              A

       Uplift maintains that there is a difference between deliberate indifference “before the

fact” and “after the fact.” Mot. at 7 (citing King v. S. Methodist Univ., 2015 WL 12723026,

at *2 (N.D. Tex. Apr. 27, 2015) (Solis, J.)). Regarding deliberate indifference “before the

fact,” Uplift posits that J.T. must demonstrate that an appropriate school official had actual

knowledge of a substantial risk that sexual abuse or harassment would occur and responded

to that knowledge with deliberate indifference; that the complaint alleges no facts showing

that Uplift had actual knowledge of a substantial risk that Wazed would sexually abuse or

harass M.L. and that Uplift responded with deliberate indifference prior to any abuse or

harassment; and that the complaint alleges only that a different Uplift teacher was found in

2013 to be a sexual predator and that Wazed showed movies in his classroom, but does not

assert that any appropriate school official knew of a substantial risk that Wazed would abuse

or harass any student.

       As for deliberate indifference “after the fact,” Uplift contends that J.T. must allege

                                            -5-
that, after receiving M.L.’s report of abuse, Uplift officially decided to respond with

deliberate indifference that itself constituted further harassment of M.L. Mot. at 10 (citing

Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998)). According to Uplift, the

complaint alleges that M.L. reported Wazed’s abuse; that Uplift interviewed at least four

students in Wazed’s class; that preliminary investigative findings recommended that Wazed

be allowed to return to work after discussing expectations around physical space and safe

touch; and that, following further investigation, Wazed was terminated. Mot. at 11-12 (citing

Compl. ¶¶ 17-20). All of these events took place in August 2019. Uplift maintains that,

because the complaint does not specify the nature of the sexual abuse and harassment (other

than that Wazed kissed and cuddled with students) and does not detail what M.L. told school

leadership, J.T. has also failed to sufficiently plead that Uplift responded with deliberate

indifference to the unspecified allegations. Uplift also posits that J.T. has not sufficiently

alleged that M.L. suffered any further harassment due to Uplift’s response, considering that

she has not alleged that M.L. even encountered Wazed after she reported him.

       J.T. responds that the complaint sufficiently states a Title IX claim based on Uplift’s

deliberate indifference both “before the fact” and “after the fact.” Regarding “before the

fact” deliberate indifference, J.T. contends that the complaint alleges that Uplift was aware

that Wazed maintained an environment to facilitate his sexual abuse of female students

because Uplift knew that Wazed showed movies to his class in a dark classroom. She further

posits that Wazed “maintained a tent or walled-off section of the classroom where he would

take certain female students to demand sexual favors, further enhancing his ability to hide

                                            -6-
sexual predation from view.” Resp. at 2-3. J.T. acknowledges, however, that the complaint

does not include this allegation.

       J.T. also maintains that she has sufficiently pleaded Uplift’s “after the fact”

indifference because she alleges that Uplift did not immediately terminate Wazed after M.L.

reported the abuse, did not notify the parents of the victims, and did not notify the police,

even after Wazed was terminated. J.T. contends that Uplift was deliberately indifferent to

M.L.’s rights because it knew that sexual abuse can have long term physical and emotional

effects on children, and its refusal to disclose abuse to M.L.’s parents could have resulted in

M.L.’s trauma’s being undiagnosed and untreated.

                                              B

       To state a Title IX claim for sexual assault of a student by a teacher on which relief

can be granted, a plaintiff must plausibly allege that a school official with authority to

address the harassment had actual knowledge of the harassment or that there was a

substantial risk that harassment would occur, and the school was deliberately indifferent to

such harassment. See Gebser, 524 U.S. at 290; see also Rosa H. v. San Elizario Indep. Sch.

Dist., 106 F.3d 648, 652 (5th Cir. 1997). A school acts with “deliberate indifference” when

its “response to the harassment or lack thereof is clearly unreasonable in light of the known

circumstances.” Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629,

648 (1999). A school can be deliberately indifferent “before the fact”—i.e., the school has

actual knowledge of a substantial risk that sexual abuse or harassment will occur and does

not respond reasonably to that risk—or “after the fact”—i.e., after the school has knowledge

                                             -7-
of abuse or harassment, it does not respond reasonably, and the student suffers further

harassment as a result. See, e.g, King, 2015 WL 12723026, at *2.

       Regarding “before the fact” indifference, J.T. alleges that (1) Uplift knew that Wazed

showed movies to M.L.’s class and that (2) Uplift employed a different sexual predator in

2013. See Compl. ¶¶ 17, 22. Taken as true and viewed in light most favorable to the J.T.,

these allegations do not plausibly allege that Uplift was aware of a substantial risk that

Wazed would harass his students.4

       Regarding Uplift’s actions “after the fact,” J.T. alleges that (1) Uplift’s initial response

to M.L.’s report of sexual abuse was to permit Wazed to continue teaching with additional

training; (2) Uplift failed to notify the parents of M.L. and the other affected students; and

(3) Uplift failed to notify the police regarding Wazed. Compl. ¶ 17. But even if J.T. has

sufficiently alleged that Uplift’s response to M.L.’s report was clearly unreasonable—a

question the court does not now decide—J.T. has not plausibly pleaded that Uplift’s response

was so unreasonable as to cause M.L. further harassment. See, e.g., Davis, 526 U.S. at 645

(holding that a school may not be liable for damages under Title IX unless the deliberate

indifference “cause[s] students to undergo harassment or make[s] them liable or vulnerable




       4
       J.T. maintains that Uplift also knew that Wazed kept part of his classroom hidden
from view. But this allegation is not included in the complaint, and the court expresses no
view on whether, if alleged, it would lead the court to conclude that J.T. has plausibly
pleaded that Uplift was deliberately indifferent to a substantial risk of abuse.

                                              -8-
to it.”) (citation omitted).5

       Accordingly, the court holds that J.T.’s Title IX claim must be dismissed because she

has failed to plead a plausible claim for relief.

                                              IV

       The court now turns to J.T.’s § 1983 claim, in which she alleges that Uplift violated

M.L.’s constitutional rights to personal security, bodily integrity, and equal protection.

                                               A

       Uplift maintains that J.T.’s § 1983 claim is not sufficiently pleaded, primarily because

the complaint does not allege that the relevant policymaker–—here, Uplift’s Board of

Directors (“Uplift Board”)—adopted an unconstitutional policy or otherwise knew about, or

acquiesced in, a persistent, widespread unconstitutional practice. Uplift also contends that

the complaint does not plead any facts to support § 1983 liability on a theory of Uplift’s

failure to train or supervise Wazed, aside from the conclusory allegation that Uplift has a

custom or policy of failing to protect students from violations of their rights.

       J.T. responds that she has alleged that Uplift maintained a persistent, widespread

custom of facilitating Wazed’s sexual abuse of female students because Uplift knew that

Wazed frequently showed movies to his class and there were “obvious features” of the

classroom “designed to make sexual assaults easier,” Resp. at 18; that Uplift’s response to


       5
        J.T. implies in her response that Uplift’s failure to notify M.L.’s parents could have
prevented her from getting needed medical and therapeutic treatment. But these allegations
are not pleaded in the complaint, and the court expresses no view on whether, if alleged, they
would lead the court to conclude that J.T. has stated a claim on which relief can be granted.

                                             -9-
M.L.’s report was initially to protect Wazed’s job and avoid further scrutiny, which

continued Uplift’s practice of tolerating and excusing sexual assault of the students; and that

she has sufficiently stated a claim for Uplift’s failure to train and supervise Wazed because

Uplift recommended that Wazed receive additional training regarding physical space and

touch and because “[a]ny training or supervision program that knowingly permits teachers

to violate school policies designed to protect student safety is plainly inadequate,” Resp. at

22.

       Uplift replies that J.T. has not alleged that any Uplift official knew of any particular

condition of Wazed’s classroom, and, even with that knowledge, Uplift would not have been

unreasonable in failing to surmise that students were being sexually abused; that J.T. has

failed to point to a case in which a school’s knowledge of the conditions of a teacher’s

classroom equated to knowledge of a substantial risk that students were being harassed or

abused; that after M.L. made her report, Uplift separated Wazed from his students,

investigated the report, and made an initial recommendation that Wazed receive additional

training, then ultimately decided to terminate Wazed’s employment; that Uplift’s failure to

notify the police or M.L.’s parents does not constitute deliberate indifference; and that J.T.

has failed to allege that Uplift’s response itself caused M.L. further harassment.

                                               B

       A school district may be subject to liability under § 1983 if the alleged constitutional

violation is due to an official action, policy, or custom. Jett v. Dallas Indep. Sch. Dist., 798

F.2d 748, 759 (5th Cir. 1986) (citing Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978)).

                                             - 10 -
But a plaintiff cannot rely on a theory of respondeat superior to establish a § 1983 claim.

Id.

       The Fifth Circuit defines “official policy” as

              1. A policy statement, ordinance, regulation, or decision that is
              officially adopted and promulgated by the municipality’s
              lawmaking officers or by an official to whom the lawmakers
              have delegated policy-making authority; or

              2. A persistent, widespread practice of city officials or
              employees, which, although not authorized by officially adopted
              and promulgated policy, is so common and well settled as to
              constitute a custom that fairly represents municipal policy.
              Actual or constructive knowledge of such custom must be
              attributable to the governing body of the municipality or to an
              official to whom that body had delegated policy-making
              authority.

Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984) (en banc) (per curiam). For §

1983 claims against a school, the plaintiff must plausibly allege that the offending policy or

practice was approved or sanctioned by the final policymaker or a person to whom the final

policymaker delegated policy-making authority. Piotrowski v. City of Houston, 237 F.3d

567, 578-79 (5th Cir. 2001)); Jett, 798 F.2d at 759-60 (finding jury instruction insufficient

because it was not clear that city could be bound by the principal or superintendent only if

he was delegated policymaking authority).

                                              C

       J.T. alleges that Uplift is liable under § 1983 for failing to investigate Wazed’s

misconduct, failing to adequately train and supervise Wazed, and manifesting deliberate

indifference to the assault of M.L. The complaint alleges that Uplift had a “policy” of

                                            - 11 -
“engag[ing] in a pattern and practice of behavior designed to discourage and dissuade

students who had been sexually assaulted, as well as their parents, from seeking prosecution

and protection and from seeking to have sexual assaults from being fully investigated.”

Compl. ¶¶ 30-31.

       Assuming arguendo that J.T. has adequately alleged the existence of such a policy or

practice at Uplift, she has not alleged that this policy was officially adopted and promulgated

by a final policymaker or a person to whom that authority was delegated.                  Uplift

contends—and J.T. does not dispute—that the final policymaker for Uplift is the Uplift

Board. Mot. at 17-18; Resp. at 20-21. J.T. maintains that the Uplift Board delegated to some

unspecified person the day-to-day supervision of teachers and classrooms. The complaint

does not allege, however, that the Uplift Board promulgated an offending policy or had

knowledge of an offending practice, nor does it allege that the Board delegated

policy-making authority to another person at Uplift who then promulgated or sanctioned an

offending policy or practice.

                                               D

       J.T. has also failed to plausibly plead that Uplift is liable under § 1983 for failing to

adequately train and supervise Wazed.

       To plead a plausible claim that Uplift failed to train or supervise Wazed, J.T. must

sufficiently allege that (1) Uplift failed to supervise or adequately train Wazed; (2) a causal

link exists between the failure to train or supervise and the violation of M.L.’s rights; and (3)

the failure to train or supervise amounts to deliberate indifference to M.L.’s rights. Luna v.

                                             - 12 -
Valdez, 2018 WL 684897, at *13-14 (N.D. Tex. Feb. 2, 2018) (Fitzwater, J.) (citing

Davidson v. City of Stafford, 848 F.3d 384, 397 (5th Cir. 2017)), aff’d, 734 Fed. Appx. 262

(5th Cir. 2018). Uplift “must allege with specificity how a particular training program is

defective.” Roberts v. City of Shreveport, 397 F.3d 287, 293 (5th Cir. 2005). “Proof of more

than a single instance of the lack of training or supervision causing a violation of

constitutional rights is normally required before such lack of training or supervision

constitutes deliberate indifference.” Thompson v. Upshur Cty., 245 F.3d 447, 459 (5th Cir.

2001) (citing Snyder v. Trepagnier, 142 F.3d 791, 798-99 (5th Cir. 1998)). “The plaintiff

must generally demonstrate at least a pattern of similar violations . . . [and] the inadequacy

of training must be obvious and obviously likely to result in a constitutional violation.” Id.

A plaintiff can, however, “demonstrate liability based on a single incident if the

constitutional violation was the highly predictable consequence of a particular failure to

train.” Davidson, 848 F.3d at 397 (citation and internal quotation marks omitted).

       Regarding Uplift’s training and supervision, the complaint does not allege any facts

that enable the court to draw the reasonable inference that Uplift failed to adequately train

and supervise its teachers. The complaint does not identify any training program, how it is

insufficient, how Uplift failed to supervise its teachers, how the failure to train or supervise

caused a violation of M.L.’s rights, or how the training and supervision amounted to Uplift’s

deliberate indifference to her rights.

       Accordingly, the court concludes that J.T. has failed to plead a plausible claim for

relief under § 1983, and it dismisses this claim.

                                             - 13 -
                                                V

       Although the court is granting Uplift’s motion to dismiss, it will grant J.T. leave to

replead.

       “[D]istrict courts often afford plaintiffs at least one opportunity to cure pleading

deficiencies before dismissing a case, unless it is clear that the defects are incurable or the

plaintiffs advise the court that they are unwilling or unable to amend in a manner that will

avoid dismissal.” In re Am. Airlines, Inc., Privacy Litig., 370 F.Supp.2d 552, 567-68 (N.D.

Tex. 2005) (Fitzwater, J.) (quoting Great Plains Tr. Co. v. Morgan Stanley Dean Witter &

Co., 313 F.3d 305, 329 (5th Cir. 2002)). Because J.T. has not stated that she cannot, or is

unwilling to, cure the defects that the court has identified, the court grants her 28 days from

the date this memorandum opinion and order is filed to file a second amended complaint.

                                          *    *    *

       For the reasons explained, the court grants Uplift’s motion to dismiss and grants J.T.

leave to file a second amended complaint.

       SO ORDERED.

       May 25, 2021.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE




                                              - 14 -
